              Case 4:18-cr-00511-HSG Document 204 Filed 09/09/20 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PHILIP KOPCZYNSKI (NYBN 4627741)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7027
          philip.kopczynski@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. CR 18-511 HSG
                                                     )
14           Plaintiff,                              ) NOTICE OF APPEARANCE
                                                     )
15      v.                                           )
                                                     )
16   SEAN COLLINS, ET AL.,                           )
                                                     )
17           Defendants.                             )
                                                     )
18

19           Please take notice that the Assistant U.S. Attorney whose name, address, telephone number, and
20 email address are listed below appears in this case as counsel for the government.

21                                Philip Kopczynski
                                  450 Golden Gate Avenue, Box 36055
22                                San Francisco, California 94102-3495
                                  (415) 436-7200
23
                                  philip.kopczynski@usdoj.gov
24
     Dated: September 9, 2020                                   Respectfully submitted,
25
                                                                DAVID L. ANDERSON
26                                                              United States Attorney
27                                                              ______/s/_______________________
                                                                PHILIP KOPCZYNSKI
28
                                                                Assistant United States Attorney
     NOTICE OF APPEARANCE
     18-CR-511 HSG
30
